      Case 1:19-cv-00327-ECM-JTA Document 45 Filed 06/02/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

ZACORIUS GLANTON,                           )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )   Civ. Act. No. 1:19-cv-327-ECM
                                            )                 (wo)
WAYNE FARMS, LLC,                           )
                                            )
       Defendant.                           )

                                      ORDER

       The Plaintiff has reported to the Court that a settlement has been reached in this

matter. (Doc. 44). Accordingly, this action is DISMISSED WITH PREJUDICE. Any

party may, for good cause shown, reopen this action within thirty (30) days from the date

of this Order.

       Costs are taxed as paid.

       DONE this 2nd day of June, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
